Citation Nr: 0922051	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for lumbar spondylosis with degenerative disc 
disease L4-5 (low back disability).

2.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic arthropathy and old injury of 
the left posterior malleolus (left ankle disability).  

3.  Entitlement to a compensable initial evaluation for a 
left fibula fracture, healed.

4.  Entitlement to a compensable initial evaluation for a 
scar, status post distal fibular and ankle injury.

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for lumbar 
spondylosis with degenerative disc disease L4-5, assigning a 
10 percent evaluation; post-traumatic arthropathy and old 
injury of the left posterior malleolus, assigning a 
10 percent evaluation; left fibula fracture, healed, 
assigning a noncompensable evaluation; scar, status post 
distal fibular and ankle injury, assigning a noncompensable 
evaluation; and bilateral hearing loss, assigning a 
noncompensable evaluation.  All disability evaluations were 
assigned effective September 3, 2003.

The appeal was later transferred to the Phoenix, Arizona, RO.

In August 2006, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

In September 2007, this case was remanded for additional 
development and adjudication.   This having been completed, 
the matter has been returned to the Board for further review. 

As the issues on appeal before the Board involve a request 
for higher initial ratings following the grant of service 
connection, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  


FINDINGS OF FACT

1.  The Veteran's low back disability is not productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position; moderate 
limitation of motion; incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

2.  The Veteran's left ankle disability is not productive of 
marked limitation of motion of the ankle, nor is there x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitation.

3.  The Veteran's healed left fibula fracture is not 
productive of slight knee or ankle disability.

4.  The Veteran's scar, status post distal fibular and ankle 
injury, is not tender or painful on examination, is not deep 
or cause limitation of motion and is greater than 6 square 
inches, does not cause limitation of motion and is 144 square 
inches or greater, is not unstable, and does not cause 
limitation of function of the affected part.

5.  The VA audiometric test results show that the service-
connected hearing loss is manifested by level 1 hearing in 
each ear in October 2003, and level II hearing in each ear in 
October 2008.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for lumbar spondylosis with degenerative 
disc disease L4-5 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 
Diagnostic Codes 5292, 5295, 5293 (2003), Diagnostic Codes 
5242, 5243 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for post-traumatic arthropathy and 
old injury of the left posterior malleolus have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2008).  

3.  The criteria for the assignment of an initial compensable 
evaluation for healed left fibula fracture have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2008).  

4.  The criteria for the assignment of an initial compensable 
evaluation for the Veteran's left fibula and ankle scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; 
Diagnostic Codes 7801 to 7805 (2008). 

5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 
6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, addresses VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in September 2003, March 2006, and November 
2007, the RO provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
notice that a disability rating and effective date will be 
assigned if the claims are allowed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally invited to send information or evidence to VA that 
may support the claims, was advised of the basic law and 
regulations governing the claims, the basis for the decisions 
regarding the claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claims, the Board observes that in 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess, 19 Vet. App. 473.  The Court, however, also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the Veteran's claims for an initial 
higher disability rating; and under the circumstances, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
the Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  The Board also notes that this matter has been 
remanded for further development to meet this duty.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the Veteran in this case.  

II.  Increased rating.

The Veteran claims that his disabilities are worse than the 
current evaluations contemplate.  At the August 2006 hearing 
before the undersigned, the Veteran testified he took 
medication on a regular basis for his low back disability.  
He stated he had lost two inches in height.  He also stated 
he would wake up in the morning and be bent over because he 
could not stand up.  The Veteran described constant pain.  As 
to his left ankle, the Veteran stated that when he injured 
lower extremity in service, they did not treat it properly.  
He stated he walked with a limp because of the discomfort.  
He described having throbbing pain around his fibula.  The 
Veteran testified the skin on his scar would break, and he 
would need to treat it with ointment and a bandage because of 
tenderness.  As to his hearing loss, the Veteran stated he 
had problems with background noise.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 
12 Vet. App. at 126.  In addition, the Court has also held 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinsky, 1 Vet. App. 308, 312-13 (1991).  
In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

A.  Low back disability.

Here, the Veteran's low back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5242.  
The Board also notes that the Veteran filed his claim on 
September 3, 2003.  Accordingly, the Board will quickly 
outline the relevant criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective on September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

A 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

A 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, 

A 40 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine, 

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case consists primarily of VA 
examinations dated in October 2003 and October 2008.

The October 2003 examiner indicated that the Veteran had back 
pain since 1969.  The Veteran's symptoms were indicated to be 
pain in the lower back occurring three times per month and 
lasting for days.  The pain was indicated to be localized and 
aching in nature, and elicited by physical activity.  Even 
with pain, the Veteran was indicated to be able to function 
without medication.  The examiner stated that the Veteran's 
condition did not cause incapacitation, but the Veteran was 
noted to have impairment in that he was unable to lift.  Upon 
examination, the Veteran was found to have no complaints of 
radiating pain on movement.  Muscle spasm was absent, and no 
tenderness was indicated.  There was negative straight leg 
raising on the left and right.  Range of motion testing 
revealed 90 degrees flexion, 30 degrees extension, 30 degrees 
each right and left lateral flexion, and 45 degrees each 
right and left rotation.  Range of motion was not 
additionally limited by pain, fatigue, lack of endurance or 
incoordination.  There was no ankylosis of the spine and 
there were no signs of intervertebral disc syndrome, and 
peripheral nerve examination was indicated to be within 
normal limits.  The Veteran was diagnosed with lumbar 
spondylosis with degenerative disc disease L4-5.  

The Veteran was again examined by VA in October 2008.  The 
Veteran reported developing low back pain in the service.  
The Veteran reported current symptoms of pain on a daily 
basis, but was indicated to have no sciatica and no referred 
pain down the left or right buttock or leg.  The examiner 
indicated that the Veteran had no bladder or bowel symptoms 
and no problems with numbness of the anterior, lateral, or 
mid thigh.  Upon examination, the Veteran was noted to have 
loss of lordotic curve suggesting spasm and poor posture.  
Forward flexion after three repetitions was 80 degrees, back 
extension was 30 degrees, each without additional reduction 
in joint excursion, weakness, pain, fatigability, or loss of 
coordination.  Lateral bending bilaterally and rotational 
movements were 20 degrees for all movements.  Straight leg 
raising was negative.  The Veteran was diagnosed with 
degenerative arthritis of the spine.  The examiner reported 
that the Veteran had no pain or progressive decline in joint 
excursion on range of motion movements even after three 
repetitions.  

Based on the foregoing, the Board finds that the Veteran's 
low back disability does not warrant an evaluation in excess 
of 10 percent.   

In order to warrant a higher evaluation, the medical evidence 
must demonstrate that the Veteran's condition is productive 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position; moderate 
limitation of motion; incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A review of the medical 
evidence set forth above does not indicate that these 
criteria are met.  

The Board also notes that the Veteran does not warrant an 
additional 10 percent disability rating for arthritis under 
Diagnostic Code 5003.  A 10 percent evaluation under 
Diagnostic Code 5003 requires x-ray evidence of involvement 
of 2 or more major joints or two or more major joint groups.  
While the medical evidence in this case indicates some 
degenerative process associated with the Veteran's 
disability, the criteria for a higher evaluation under 
Diagnostic Code 5003 are not met in this case.  The Board 
also notes that Note 1 to Diagnostic Code 5003 states that 
the 20 percent and 10 percent ratings based on x-ray findings 
will not be combined with ratings with ratings based on 
limitation of motion.
 
Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202, in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran reported complaints of pain, as 
noted above, the examination reports indicate that the 
Veteran's range of motion findings reflect the limitation 
caused by this pain.  In addition, the October 2008 examiner 
noted that with repetitive use the Veteran's range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance. The Board finds that the appropriate 
factors were noted by the examiner in recording the Veteran's 
range of motion studies, and were contemplated in the 
examination results. Therefore, the Board holds that 
additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 
38 C.F.R. § 4.7.  

B.  Left ankle disability.

Here, the Veteran contends that his service-connected post-
traumatic arthropathy and old injury of the left posterior 
malleolus warrants a higher evaluation.  

The Veteran's disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5010.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.  Normal range of motion of the ankle is 
20 degrees dorsiflexion and 25 degrees plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.

The medical evidence in this case consists primarily of VA 
examinations dated in October 2003 and October 2008.

The October 2003 examiner indicated that the Veteran injured 
his left ankle in a motor vehicle accident.  Symptoms were 
indicated to be constant pain.  The Veteran reported that the 
condition did not cause incapacitation, and the examiner 
indicated that the condition did not result in functional 
impairment or lost time from work.  Upon examination, the 
appearance of the ankle joint was indicated to be within 
normal limits.  Range of motion testing revealed full range 
of motion for both the left and right ankles.  The joint 
motions was also noted to not be additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
Examination did not reveal any deformity.  

The Veteran was again examined by VA in October 2008.  The 
Veteran reported swelling, tenderness, and pain in the left 
ankle.  He indicated that long periods of walking or standing 
can aggravate the condition.  Upon examination, the left 
ankle was indicated to have no overt deformity.  Range of 
motion testing revealed dorsiflexion of 20 degrees, plantar 
flexion of 45 degrees and invert and evert flexion of 30 and 
35 degrees, respectively.  After three repetitions, there was 
no reduction in joint excursion, pain, fatigability, or loss 
of coordination.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's left 
ankle disability.  Under Diagnostic Codes 5271, a higher 
evaluation is not warranted unless the disability is found to 
be productive of marked limitation of motion of the ankle.  
The range of motion in this case was full.  The Board 
concludes that full range of motion cannot constitute marked 
limitation.  In addition, the medical evidence does not 
indicate x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202, in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
there was no indication of functional impairment or 
additional limitation because of pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
The Board therefore holds that a higher evaluation under the 
provisions of DeLuca and applicable VA code provisions is not 
warranted.  See also 38 C.F.R. § 4.7.  

C.  Left fibula fracture.

The Veteran next contends that his healed left fibula 
fracture should receive a compensable evaluation.  

The Veteran's left fibula fracture is currently evaluated as 
noncompensable under Diagnostic Code 5262.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

The medical evidence in this case consists primarily of VA 
examinations dated in October 2003 and October 2008.

The October 2003 examiner noted that this condition arose 
from a motor vehicle accident.  Symptoms included swelling 
and pain.  These were indicated to occur constantly.  The 
Veteran reported that he is unable to stand or walk for long 
due to the condition, but that he has lost not time from 
work.  Upon examination, both the tibia and fibula were noted 
to have normal findings.  The left knee general appearance 
was within normal limits.  Range of motion of the knees was 
indicated be full.  Joint range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

The Veteran was again examined by VA in October 2008.  The 
Veteran was noted to have been in a motorcycle accident in 
1984.  This caused tibial fracture with displacement.  The 
Veteran underwent open reduction and internal fixation.  The 
wound did not heal properly at first, but after a skin graft, 
the wound healed and has not opened since.  The Veteran's 
resulting scar was examined.  The examiner, however, did not 
indicate any symptoms specifically related to the left fibula 
itself.  

Based on the foregoing the Board finds that the Veteran's 
left fibula disability does not warrant a compensable 
evaluation.  Based on a review of the medical evidence, the 
Veteran's disability is not productive of slight knee or 
ankle disability related to the Veteran's service-connected 
healed left fibula fracture.  

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202, in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of swelling and pain, as 
noted above, there is no indication of additional limitation 
beyond what is reflected on the examination reports because 
of pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The Board therefore 
holds that a higher evaluation under the provisions of DeLuca 
and applicable VA code provisions is not warranted.  See also 
38 C.F.R. § 4.7.  

D.  Scar, status post distal fibular and ankle injury.

In this case, the Veteran's left fibula and ankle scar is 
evaluated as noncompensable under Diagnostic Code 7805.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must limit the function of the Veteran's left 
knee in some way.  The Veteran's scar could also be rated 
under Diagnostic Codes 7801 to 7804.  These codes evaluate 
scars, other than head, face or neck, that are deep, or that 
cause limitation of motion (7801), that are superficial and 
that do not cause limitation of motion, if the area covered 
by the scar is 929 square centimeters or greater (7802), that 
are superficial and unstable (7803), or that are superficial 
and painful on examination (7804).  

The Veteran's left fibula and ankle scar was examined by VA 
in October 2003 and October 2008. 

The October 2003 examiner indicated that the Veteran's scar 
was caused by fibular fix.  The examiner noted that there 
were no symptoms and no functional impairment from the 
condition, and no lost time from work.  Upon examination, the 
Veteran was noted to have a level scar at the pre-tibial, 
left leg, measuring about 15 centimeters by 6 centimeters 
with disfigurement, hyper pigmentation of more that 6 square 
inches and abnormal texture of more than 6 square inches.  
There was no tenderness, ulceration, adherence, instability, 
tissue loss, keloid formation, hypo pigmentation, or 
limitation of motion.  There were no burn scars present.  The 
Veteran was diagnosed with scar, status post distal fibular 
and ankle injury.  

The Veteran was again examined by VA for his scar in October 
2008.  The Veteran reported that the scar would frequently 
ulcerate, have skin breakdown and even bleed.  He indicated 
that the site of the scar was painful, particularly at the 
distal end.  Upon examination, the Veteran was noted to have 
a scar at the mid and distal anterior tibial surface that 
measured 15.3 centimeters in length and with an overall width 
of 3 centimeters at its most proximal aspect.  The scar site 
appeared hypo pigmented, not raised or depressed, ulcerated, 
with some skin breakdown.  There was no erythema or 
underlying adherence noted.  The scar surface did not affect 
the knee or the ankle with respect to mobility.  The surface 
of the scar was not purulent, and there was no Keloid 
formation.  Light touch sensation was intact.  The Veteran 
was diagnosed with scar from left tibial fracture requiring 
split thickness skin graft with abnormality suggesting 
ulceration and poor wound union.  The examiner stated that 
the scar was not tender to touch.  

Based on the foregoing, the Board finds that a compensable 
evaluation for left fibula scar is not warranted.  As noted 
above, in order to warrant a higher evaluation under 
Diagnostic Code 7805, the scar must have limited the function 
of the Veteran's left knee or ankle in some way.  The VA 
examiners that evaluated the Veteran in connection with the 
claim, however, indicated no limitation of function related 
to the scar.  

The Veteran's scar could also be rated under Diagnostic Codes 
7801 to 7804.  These codes evaluate scars, other than head, 
face or neck, that are deep, or that cause limitation of 
motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square centimeters or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the Veteran's scar was 
reported to be approximately 15 centimeters by 3 or 6 
centimeters, was nontender to palpation, with no 
inflammation, edema or Keloid formation.  It was non-adherent 
to underlying tissue and there was no limitation of function 
related to the scar.  The scar was noted to be minimally 
disfiguring.  A higher evaluation under these Diagnostic 
Codes is not therefore available.  

E.  Hearing loss.

The Veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  

Under this Code, defective hearing evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.  

The medical evidence in this case consists primarily of an 
audiological evaluations dated in October 2003 and October 
2008.  These examinations revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10-15
20
25
35-55
50
LEFT
15
15-20
30-35
40-55
45-50

Speech audiometry revealed speech recognition ability of 100 
and 88 percent for the right ear, and 96 and 84 percent for 
the left ear.  

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran had a maximum 
level I hearing in each ear for the October 2003 examination, 
and a maximum level II hearing in each ear for the October 
2008 examination.  Under 38 C.F.R. § 4.85, these evaluations 
warrant a noncompensable disability rating for the Veteran's 
current hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 
6100.  In light of the foregoing, entitlement to a higher 
evaluation for the Veteran's disability is not warranted.  

F.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's 
disabilities reflect an exceptional or unusual a disability 
picture so as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  To the extent that the criteria in the 
applicable Diagnostic Codes do not reasonably describe the 
Veteran's disability levels and symptomatology, see Thun v. 
Peake, 22 Vet. App. 111 (2008), there is no indication that 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the conditions are not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

1.  An initial evaluation in excess of 10 percent for lumbar 
spondylosis with degenerative disc disease L4-5 is denied.

2.  An initial evaluation in excess of 10 percent for post-
traumatic arthropathy and old injury of the left posterior 
malleolus is denied.  

3.  A compensable initial evaluation for a left fibula 
fracture, healed is denied.

4.  A compensable initial evaluation for a scar, status post 
distal fibular and ankle injury, is denied.

5.  A compensable initial evaluation for bilateral hearing 
loss is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


